Citation Nr: 1441780	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO. 09-32 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to May 12, 2010, and in excess of 30 percent from May 12, 2010 forward for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to service-connected type II diabetes mellitus.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and PTSD.

4. Entitlement to service connection for migraine headaches, to include as secondary to service-connected type II diabetes mellitus and PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the RO granted an increased rating of 30 percent for the Veteran's service-connected PTSD, effective May 12, 2010, in a September 2012 rating decision. However, the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted evidence of unemployability at any point during the appeals process, and indicated during his hearing that he currently works part time. Therefore, the Board finds that the issue of TDIU has not been raised by the record.

The Board remanded the issues on appeal for additional development in November 2011. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2011. A transcript of the hearing has been associated with the Veteran's claim file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to May 12, 2010, the Veteran's PTSD was manifested by depressed mood, hypervigilance, anxiety in crowds, occasional panic attacks, and sleep impairment due to nightmares; resulting in occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. Occupational and social impairment with reduced reliability and productivity was not shown.

2. From May 12, 2010 forward, the Veteran's PTSD was manifested by depressed mood, hypervigilance, anxiety in crowds, panic attacks, sleep impairment due to nightmares, and increased forgetfulness and memory loss; resulting in occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. Occupational and social impairment with reduced reliability and productivity has not been shown.

3. Peripheral neuropathy of the bilateral upper and lower extremities is not shown to be causally or etiologically related to an in-service event, injury or disease, to have been caused or aggravated by another service-connected disability, to have manifested in service or within one year of the Veteran's discharge from service, or to have been related to herbicide exposure in service.

4. Migraine headaches have been shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 30 percent, but no higher, prior to May 12, 2010, for service-connected PTSD have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2. The criteria for a rating in excess of 30 percent from May 12, 2010 onward for service-connected PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

3. The criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to type II diabetes mellitus or as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

4. The criteria for service connection for migraine headaches have been met. 38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Concerning the duties to notify and assist with respect to the claim of service connection for migraine headaches, in light of the fully favorable decision herein, no further discussion of those duties is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A January 2008 letter was issued containing all of the above with respect to direct service connection prior to the initial unfavorable decision in July 2008. VA issued another VCAA letter in December 2011 concerning secondary service connection, and then readjudicated the Veteran's claims in a September 2012 supplemental statement of the case. These letters advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

Concerning the increased rating claim, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify as to this claim is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in June 2008, July 2009, and January 2012. The examinations were adequate because the examiners reviewed the claims file in conjunction with the examinations, conducted medical examinations of the Veteran, and, when necessary, provided sufficient supporting rationales for the requested opinions. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for an increased rating for PTSD and service connection for peripheral neuropathy of the bilateral upper and lower extremities and hypertension. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Rating

The Veteran contends that he is entitled to an increased rating in excess of 10 percent prior to May 12, 2010, and in excess of 30 percent from May 12, 2012 forward for PTSD. The Board will first address the schedular criteria for an increased rating claim, followed by the extraschedular considerations.

A. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's PTSD prior to May 12, 2010, was assigned a rating of 10 percent under Diagnostic Code 9411. 38 C.F.R. § 4.130. From May 12, 2010, forward the Veteran's PTSD is rated at 30 percent under the same Diagnostic Code. PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). 

Under the General Formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. Id.

A 30 percent rating is assigned for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 1994) [hereinafter DSM-IV]).

For the purposes of clarity, the Board will first address the Veteran's 10 percent rating for the period prior to May 12, 2010, followed by the 30 percent rating from May 12, 2010 forward. 

Concerning the first period, the Board finds that an initial rating of 30 percent, but no higher, for service-connected PTSD prior to May 12, 2010, is warranted, as the evidence shows that during that period the Veteran had occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

The Veteran has repeatedly stated that he suffers from a depressed mood and generally is disinterested in activities that used to interest him, both of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). These statements are corroborated by VA treatment records from this period, which indicate that the Veteran has endorsed feeling depressed on numerous occasions, including in February 2009, October 2009 and November 2009. VA treatment records and the June 2008 VA examination report also noted that the Veteran expressed decreased interest in activities generally. The June 2008 VA examiner also noted that mild social detachment was present.

The Veteran has consistently stated that he suffers from impaired sleep, which he is competent to report. Id. VA treatment records reflect consistent complaints of sleep impairment, predominantly due to nightmares. The records also indicate that the Veteran takes medication in order to help him sleep, and that treatment for sleep impairment has been consistent throughout the period prior to May 12, 2010.

The Veteran has also endorsed feelings of anxiety, suspiciousness, and occasional panic attacks. During his April 2011 testimony the Veteran indicated that he feels uncomfortable or anxious in large crowds. VA treatment records reflect continuous complaints of anxiety, as well as the fact that the Veteran has been prescribed anti-anxiety medication. A private April 2010 psychological assessment indicated the Veteran had issues with panic attacks in 2010, which forced him to go to the hospital at one point.

Finally, during the period in question, the Veteran was assigned GAF scores of 60 in April 2007, 55 in January 2008 and April 2008, and 51 in November 2009. The June 2008 VA examiner assigned a GAF score of 65. GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). Here, the Veteran's GAF scores, with the exception of the score assigned by the VA examiner, fall into the 51 to 60 range, indicating moderate impairment. 

Based on this evidence, the Board finds that the Veteran's disability picture prior to May 12, 2010 more nearly approximates that contemplated by a 30 percent rating. See 38 C.F.R. § 4.7. The Veteran's symptoms and the level of severity thereof result in social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

For the same reasons that a rating in excess of 30 percent for the period from May 12, 2010 forward is not warranted, as detailed below, an increased rating in excess of the 30 percent granted herein for the period prior to May 12, 2010 is also not warranted.

Turning to the second period, the Board also finds that a rating in excess of 30 percent from May 12, 2010 forward for service-connected PTSD is not warranted, as the preponderance of the evidence shows that the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

There is no medical or lay evidence of record indicating that the Veteran has symptoms such as a flattened affect; circumstantial, circumlocutory or stereotyped speech; difficulty in understanding complex commands, or impaired abstract thinking. Indeed, VA treatment records and the January 2012 VA examination report all consistently indicate that the Veteran's affect, speech, and thought processes are within normal limits, and at no point have any impairments in any of these areas been noted. Regarding judgment, the January 2012 VA examiner noted the Veteran's judgment and insight to be fair.

As noted above, the Veteran has stated, and private and VA treatment records reflect, that the Veteran suffers from occasional panic attacks and anxiety. However, the Veteran has not indicated and the medical evidence does not show that these panic attacks occur several times per week. In this regard, the January 2012 VA examiner specifically indicated that the Veteran had panic attacks that occur weekly or less often. As such, there is no evidence of record that the Veteran's panic attacks are of the frequency, and thereby of the severity, contemplated by a 50 percent rating. 

The Veteran has indicated that he has some difficulty with forgetfulness and concentration, complaints which are also reflected in his VA treatment records. However, VA treatment records also consistently note that the Veteran's memory is intact, and the January 2012 VA examiner indicated that the Veteran's memory was predominantly within normal limits, although there was some mild memory loss. Thus, while the Veteran has endorsed memory problems and the VA examiner found some mild memory loss, this impairment does not rise to the level of severity contemplated by a 50 percent rating, and is more accurately reflected by the criteria for a 30 percent rating.

The Veteran has argued that he has difficulty in establishing and maintaining effective work and social relationships, indicating a preference to self-isolate and that he has to force himself to go out and socialize. While the Veteran has been married three times, his most recent marriage lasted for a period of 27 years before his wife passed away in 2009. The January 2012 VA examiner noted that the Veteran lives in an isolated area and does not socialize much, but that a neighbor will come by and visit. The examiner also noted that the Veteran endorsed very good relationships with his children, who he maintains phone contact with. The examiner concluded that the Veteran had difficulty in establishing and maintaining effective social relationships.  

The Veteran indicated he was forced to withdraw from school, but he also reported this was due to physical problems and not his service-connected PTSD. 

As noted above, the lay and medical evidence establishes that the Veteran suffers from a depressed mood. The Veteran has also indicated that he experiences some irritability, which was noted by the January 2012 VA examiner, and reported a loss of interest in activities which he used to enjoy. The Veteran is competent to report all of this information. VA treatment records and the January 2012 examination report also reflect complaints of decreased motivation and problems with depression, anxiety, and irritability. Thus, there is evidence of disturbances of motivation and mood.  Difficulty in establishing and maintaining effective social relationships is also shown.  

Finally, from May 10, 2012, VA treatment records consistently reflect GAF scores of 65 (with one GAF score of 63 assigned in May 2010), and the January 2012 VA examiner assigned a score of 68. GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Id. Thus, GAF scores of 63, 65 and 68 do not reflect that a higher evaluation is warranted.  The overall disability picture based on the evidence of record, including the January 2012 examination report, is that the symptoms and the severity thereof result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The symptoms manifested are representative of the level of occupational and social impairment that is contemplated by a 30 percent evaluation. 

Moreover, the Board finds that the Veteran's disability picture prior to May 12, 2010 does not more nearly approximate that contemplated by a 50 percent rating. See 38 C.F.R. § 4.7. As discussed above, the Veteran has social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. Although he does have some disturbance of motivation and mood due to his PTSD and increased difficulty with social and occupational functioning, the Veteran's overall disability picture does not more nearly approximate the level of severity contemplated by a 50 percent rating. Mauerhan, 16 Vet. App. at 442. Therefore, a rating in excess of 30 percent for the period prior to May 12, 2010 is not warranted.

It is also noted that at no point in time has the Veteran's disability resulted in occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure or irrelevant; near-continual panic or depression affecting the ability to function independently, appropriately or effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  Moreover, total occupational and social impairment is not shown as the Veteran works and continues to have social relationships.  In sum, the Veteran's symptoms and the severity thereof have been considered and are found to warrant a 30 percent evaluation, but not higher, for the entire period of time covered by this claim.  

Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusions. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an initial rating of 30 percent, but no higher, prior to May 12, 2010 for service-connected PTSD is warranted. See Hart, 21 Vet. App. 505. However, the preponderance of the evidence is against a rating in excess of 30 percent from May 12, 2010 forward for the Veteran's service-connected PTSD. As such, the benefit-of-the-doubt doctrine is inapplicable as to that period. 38 C.F.R. § 4.3. 

B. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected PTSD is manifested by signs and symptoms including depressed mood, hypervigilance, anxiety in crowds, panic attacks, sleep impairment due to nightmares, and mild memory loss. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula). See 38 C.F.R. § 4.130, Diagnostic Code 9411. The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as memory loss, near continuous depression, difficulty adapting to stressful situations, and suicidal ideation. See id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by depressed mood, hypervigilance, anxiety in crowds, panic attacks, sleep impairment due to nightmares, and mild memory loss. In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). In this case, the only disability for which service connection has been granted that is also on appeal before the Board is the Veteran's PTSD. As stated above, the Veteran's PTSD is not manifested by symptomatology not already contemplated by the rating schedule. The Veteran has not alleged, nor does the evidence indicate that the combined effects of the Veteran's service connected disabilities require extraschedular consideration.

There are no other currently service-connected disabilities before the Board which combine with the Veteran's PTSD to result in further disability or symptomatology not accounted for by the Rating Schedule. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system and hypertension, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system and hypertension, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

Finally, service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

In cases where the Veteran has engaged in combat with the enemy during a period of active service, lay evidence alone can be sufficient to establish in-service incurrence or aggravation of a claimed disease or injury if consistent with the circumstances, conditions, or hardships of the Veteran's service, regardless of whether there are official records of the in-service incurrence or aggravation. 38 U.S.C.A. § 1154(b). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for peripheral neuropathy of the bilateral upper and lower extremities, migraine headaches and hypertension. Each claim will be addressed in turn, applying the legal framework outlined above.

A. Peripheral Neuropathy

The Veteran contends he is entitled to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to type II diabetes mellitus and as due to herbicide exposure in service. The Board notes that the Veteran has claimed that peripheral neuropathy affects all four of his extremities. However, as the analysis for service connection for peripheral neuropathy of the four extremities is substantially the same, all four extremities will be addressed together.

Initially, the Veteran does not contend, and the medical evidence of record fails to show, that peripheral neuropathy of the bilateral upper and lower extremities manifested within the first post-service year or manifested during service to a sufficient degree to identify the disease. 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d 1331. There is no evidence of a diagnosis of peripheral neuropathy within a year of the Veteran's separation from service. Further, service treatment records do not reflect an in-service diagnosis of peripheral neuropathy, complaints of symptomatology associated therewith, or chronicity of peripheral neuropathy or another nerve disability. The Veteran's separation examination does not indicate the presence of any peripheral neuropathy of the bilateral upper and lower extremities. Therefore, presumptive service connection and service connection based on continuity of symptomatology are not applicable.

Concerning direct service connection, the Veteran has a current diagnosis of peripheral neuropathy of the bilateral upper and lower extremities, and had qualifying service in the Republic of Vietnam, and is therefore presumed to have been exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iii). Therefore, the dispositive issue before the Board is whether the Veteran's diagnosed peripheral neuropathy is causally related to his active duty service. 

The Veteran's November 1967 separation examination contains no diagnosis of peripheral neuropathy, and the accompanying report of medical history is also silent for any complaints of peripheral neuropathy or its symptoms. The Veteran has also repeatedly indicated, including during his April 2011 testimony and his January 2012 VA examination, that his peripheral neuropathy manifested well after his separation from service, and has not indicated that it is linked to any in-service event. 

The January 2012 VA examiner opined that the Veteran's peripheral neuropathy was less likely than not related to his active duty service as there were no complaints of peripheral neuropathy or its symptoms until long after the Veteran's separation from service. The Veteran's VA treatment records are also silent for any complaints or diagnoses of peripheral neuropathy prior to approximately January 2008. The VA treatment records contain no opinions indicating that the Veteran's peripheral neuropathy is causally related to his active duty service. As such, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current disability and his service. As the third element is not met, direct service connection is not warranted. 38 C.F.R. § 3.303.

Turning to the Veteran's main contention, service connection for peripheral neuropathy as secondary to service-connected type II diabetes mellitus is not warranted in this case. The January 2012 VA examiner diagnosed the Veteran with peripheral neuropathy, and service connection for type II diabetes mellitus was granted in July 2008. Therefore, the threshold requirements for secondary service connection, a current disability and another separate service-connected disability, have been met. 38 C.F.R. § 3.310.

However, the preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy was caused or aggravated by the Veteran's service-connected type II diabetes mellitus. The Veteran has complained of pain and numbness radiating into his bilateral upper and lower extremities, and indicated its onset was in roughly 2009 or 2010. While the Veteran is competent to report these symptoms as they are lay observable, he is not competent to opine as to the presence of a causal relationship between his peripheral neuropathy and type II diabetes mellitus or that his type II diabetes mellitus permanently worsened his peripheral neuropathy, as such a determination requires medical expertise. Jandreau, 492 F.3d at 1377.

The Veteran was provided with VA examinations in July 2009 and January 2012. The July 2009 examiner indicated that numbness and tingling were present, but no other symptoms were noted. The examiner stated that it was less likely than not that the Veteran's peripheral neuropathy was related to his type II diabetes based on the recent onset of his diabetes and the fact that it was well-controlled with a minimal amount of medication. 

The January 2012 examiner opined that the Veteran's bilateral upper and lower extremity peripheral neuropathy was less likely than not caused or aggravated by his service-connected type II diabetes mellitus. Concerning causation, the examiner based this conclusion on the fact that the Veteran did not have the characteristic symptoms or location of diabetic peripheral neuropathy, there were no objective findings of neuropathy generally, and the diagnosis of peripheral neuropathy preceded the diagnosis of type II diabetes mellitus by several years. Regarding aggravation, the examiner indicated that because the type II diabetes mellitus was well-controlled and because there were no objective findings of peripheral neuropathy on examination, it could not be said that the peripheral neuropathy had been permanently worsened beyond its natural progression.

VA treatment records are silent for any opinions linking the Veteran's peripheral neuropathy and his service-connected type II diabetes mellitus.

Based on the competent and probative medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy was caused or aggravated by his service-connected type II diabetes mellitus. As such, service connection for peripheral neuropathy of the bilateral upper and lower extremities is not warranted on a secondary basis.

Finally, service connection for peripheral neuropathy based on exposure to herbicides in service is not warranted. While the Veteran has qualifying service in Vietnam, he has not been diagnosed with a disability that has been found to be associated with exposure to herbicides. 38 C.F.R. §§ 3.307(a)(6), 3.309(e). Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents. 78 Fed. Reg. 54736 (Sept. 6, 2013). VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset. Id. Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient. Id.

In this case, the Veteran has consistently indicated that his peripheral neuropathy manifested, at the earliest, in approximately 2008, which is 40 years after his separation from service. Thus, the Veteran's peripheral neuropathy does not meet the requirements necessary for presumptive service connection. As such, presumptive service connection based on exposure to herbicides is not warranted in this case.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding that the Veteran's peripheral neuropathy is causally related to his service, was caused or aggravated by his service-connected type II diabetes mellitus, manifested within an applicable presumptive period, or is related to herbicide exposure. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Migraine Headaches

The evidence shows the Veteran has a current diagnosis of migraine headaches, and the Veteran has testified that he has had migraine headaches ever since his service in Vietnam. As the Veteran is in receipt of the Combat Infantry Badge, served in Vietnam, and the incurrence of migraine headaches is consistent with the nature of his service, the Veteran's testimony alone is sufficient to establish an in-service event injury or disease, and therefore the second element is met. 38 U.S.C.A. § 1154(b). Finally, the Veteran has consistently indicated that he has had migraine headaches since service, which he is competent to report. Jandreau, 492 F.3d at 1377. There is no evidence indicating that the Veteran's statements are not credible. The Board notes that the January 2012 VA examiner indicated that the Veteran's headaches were less likely than not directly related to service. However, this opinion was almost entirely based on the lack of in-service and post-service treatment. However, the lay testimony must be considered; the Veteran asserts that he incurred migraine headaches in service and there is no clear and convincing evidence to the contrary. See 38 U.S.C.A. § 1154(b).  As all three elements have been met, the Board finds that service connection on a direct basis of migraine headaches is warranted. 38 C.F.R. § 3.303.


ORDER

Entitlement to an initial rating of 30 percent, but no higher, prior to May 12, 2010, for service-connected PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a rating in excess of 30 percent from May 12, 2010 forward for service-connected PTSD is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to service-connected type II diabetes mellitus, is denied.

Entitlement to service connection for migraine headaches is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The Veteran has asserted that his hypertension is secondary to his type II diabetes mellitus. The Veteran was provided with a VA examination for hypertension in January 2012. The examiner provided an opinion that the Veteran's hypertension is less likely as not caused by or a result of the Veteran's service-connected diabetes and provided a rationale in support of that conclusion. The examiner did not specifically opine as to whether the Veteran's hypertension is etiologically related to his exposure to herbicides, to include Agent Orange. Accordingly, a remand is necessary in order to obtain an addendum opinion with respect to the etiology of the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file and a copy of this remand to the January 2012 VA examiner (or a suitable substitute if that examiner is unavailable). The claims file must be reviewed by the examiner and a note that it was reviewed should be included in the report.

After reviewing the claims file, the reviewer should answer the following question:

Is it at least as likely as not (a 50 percent or greater possibility) that the Veteran's hypertension is related to his active service, to include as a result of herbicide exposure. In providing this opinion, the examiner should indicate consideration of the 2006 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).

A detailed rationale supporting the examiner's opinion should be provided. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


